Filed 5/17/22 P. v. Arias CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                 2d Crim. No. B316706
                                                         (Super. Ct. Nos. 2020020130,
     Plaintiff and Respondent,                                   2020032243)
                                                              (Ventura County)
v.

JUAN JOSE ARIAS,

     Defendant and Appellant.


             Juan Jose Arias pleaded guilty in two cases being
appealed: resisting an officer by force (Pen. Code,1 § 69, subd. (a))
and trespass by threat (§ 601, subd. (a)). He also admitted he
was out on bail when he committed both offenses. (§ 12022.1,
subd. (b).)
             In a third case, which for some reason is not part of
this appeal, Arias pleaded guilty to trespass by threat and
evading an officer (Veh. Code, § 2800.2, subd. (a)) and admitted to


      All statutory references are to the Penal Code unless
         1

otherwise stated/
being out on bail. The parties agreed to a total sentence of 11
years for all three cases. The trial court sentenced Arias to 11
years as follows: the upper term of three years for one count of
trespass by threat, consecutive middle terms of eight months for
each of the three remaining offenses, and consecutive terms of
two years each on three enhancements for committing the
offenses while out on bail.
             Arias entered the residence of the mother of his
children in violation of a stay away order and fought with officers
who tried to arrest him. He appeals his sentence.
             We appointed counsel to represent Arias in this
appeal. After examining the record, he filed a brief raising no
issues.
             On March 29, 2022, we advised Arias by mail that he
had 30 days within which to personally submit any contentions or
issues that he wished to raise on appeal. We received no reply.
             We have reviewed the entire record and are satisfied
that Arias’s attorney has fully complied with his responsibilities
and that no arguable issue exists. (People v. Wende (1979) 25
Cal.3d. 436, 441.)
             The judgment is affirmed.
             NOT TO BE PUBLISHED.


                                    GILBERT, P. J.

We concur:

             YEGAN, J.


             PERREN, J.



                                2
                      Rocky J. Baio, Judge

               Superior Court County of Ventura

                ______________________________


           Richard B. Lennon, under appointment by the Court
of Appeal, for Defendant and Appellant.
           No appearance for Plaintiff and Respondent.




                               3